NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


NORMAN SHERMAN, DOC #526251,             )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-199
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed November 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.




PER CURIAM.


              Affirmed.



KHOUZAM, CRENSHAW, and ATKINSON, JJ., Concur.